        Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

  RUSS MCCULLOUGH, RYAN
  SAKODA, and MATTHEW ROBERT                :
  WIESE,                                    :
  individually and on behalf of all         :
  others similarly situated,                :
                                            :
           Plaintiffs,                      :   CIVIL ACTION NO.
                                            :   3:15-cv-001074 (VLB)
  v.                                        :   Lead Case
                                            :
  WORLD WRESTLING                           :
  ENTERTAINMENT, INC.,                      :
                                            :
           Defendant.                       :

                                            :
  JOSEPH M. LAURINAITIS, et al.,            :
                                            :
           Plaintiffs,                      :
                                            :
                                                CIVIL ACTION NO.
  v.                                        :
                                                3:16-CV-01209 (VLB)
                                            :
                                                Consolidated Case
  WORLD WRESTLING                           :
  ENTERTAINMENT, INC. et al.,               :
                                            :
           Defendants.                      :
                                            :

                                NOTICE OF APPEAL

       Following JUDGMENT (3:15-cv-001074, Dkt. 385; and 3:15-cv-01209, Dkt. 54),

PLAINTIFFS JOSEPH M. LAURINAITIS a/k/a Road Warrior Animal, CAROLE M.

SNUKA on behalf of Estate of JAMES W. SNUKA , PAUL ORNDORFF, a/k/a Mr.

Wonderful, SALAVADOR GUERRERO IV, a/k/a Chavo Guerrero, Jr., KELLI

FUJIWARA SLOAN on behalf of estate of HARRY MASAYOSHI FUJIWARA, BRYAN

EMMETT CLARK, JR., a/k/a Adam Bomb, ANTHONY NORRIS, a/k/a Ahmed

Johnson, JAMES HARRIS, a/k/a Kamala, DAVE HEBNER, EARL HEBNER, CHRIS


                                        1
       Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 2 of 7



PALLIES, a/k/a King Kong Bundy, KEN PATERA, TERRY MICHAEL BRUNK, a/k/a

Sabu, BARRY DARSOW, a/k/a Smash, BILL EADIE a/k/a Ax, JOHN NORD, a/k/a The

Bezerker, JONATHAN HUGGER a/k/a Johnny The Bull, JAMES BRUNZELL, a/k/a

Jumpin’ Jim, SUSAN GREEN, a/k/a Sue Green, ANGELO MOSCA, a/k/a King Kong

Mosca, JAMES MANLEY, a/k/a Jim Powers, MICHAEL “MIKE” ENOS, a/k/a Blake

Beverly, BRUCE “BUTCH” REED, a/k/a The Natural, CARLENE B. MOORE-

-BEGNAUD, a/k/a Jazz, SYLVAIN GRENIER, OMAR MIJARES a/k/a Omar Atlas, DON

LEO HEATON, a/k/a Don Leo Jonathan, TROY MARTIN, a/k/a Shane Douglas, MARC

COPANI, a/k/a Muhammad Hassan, MARK CANTERBURY, a/k/a Henry Godwin,

VICTORIA OTIS, a/k/a Princess Victoria, JUDY HARDEE a/k/a Judy Martin, MARK

JINDRAK, GAYLE SCHECTER on Behalf of Estate of JON RECHNER a.k.a Balls

Mahoney,   BARBARA     MARIE    LEYDIG    &   BERNARD     KNIGHTON     as   co-

-representatives of Estate of Brian Knighton, a/k/a Axl Rotten, MARTY JANNETTY,

JON HEIDENREICH, TERRY SZOPINSKI, a/k/a The Warlord, SIONE HAVEA

VAILAHI, a/k/a The Barbarian, LARRY OLIVER, a/k/a The Crippler, BOBBI BILLARD,

ASHLEY MASSARO, a/k/a Ashley, PERRY SATULLO a/k/a Perry Saturn, DAVID

SILVA a/k/a Sylvano Sousa JOHN JETER a/k/a Johnny Jeter, CHARLES BERNARD

SCAGGS a.k.a Flash Funk, CHARLES WICKS a.k.a Chad Wicks, SHIRLEY

FELLOWS on Behalf of Estate of TIMOTHY ALAN SMITH, a/k/a Rex King, TRACY

SMOTHERS, a/k/a Freddie Joe Floyd, MICHAEL R HALAC, a/k/a Mantaur, RICK

JONES, a/k/a Black Bart, KEN JOHNSON, a/k/a Slick, GEORGE GRAY, a/k/a One

Man Gang, FERRIN JESSE BARR, a/k/a JJ Funk, LOU MARCONI, ROD PRICE,

DONALD DRIGGERS, RODNEY BEGNAUD, a/k/a Rodney Mack, RONALD SCOTT



                                      2
       Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 3 of 7



HEARD on Behalf of Estate of RONALD HEARD, a/k/a Outlaw Ron Bass, and BORIS

ZHUKOV, hereby provide NOTICE that the Plaintiffs in the above-named

consolidated case hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 383) granting Defendants’ Motion for Judgment

on the Pleadings 205 and Motions to Dismiss 266 and 269 and granting in part and

denying in part Defendants’ Motion for Sanctions 262, entered September 19, 2018,

and any and all other issues implicated by this Order, and any and all other issues

implicated by this Order.

      Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 381) denying 368; Order (Dkt. 377) granting in

part and denying in part 198 Motion for Sanctions, consistent the Court’s 376 Order

adopting 371 Recommended Ruling; Order (Dkt. 376) adopting 371 Recommended

Ruling; and Order (Dkt. 371) RECOMMENDED RULING: Recommending that 198

Defendant’s motion for sanctions be granted in part; and Order (Dkt. 362) re: 205

Motion for Judgment on the Pleadings; 262 Motion for Sanctions, 266 Motion to

Dismiss, and 269 Motion to Dismiss; ORDER denying as moot 228 Motion for

Sanctions and 291 Motion to Stay; and ORDER denying 326 Motion to Strike and

327 Motion to Strike for the reasons stated in the attached ruling on WWE’s Motions

to Dismiss, for Sanctions, and for Judgment on the Pleadings.

      Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 374) granting 330 Motion for Summary

Judgment to Plaintiffs Singleton and Lograsso, entered in this action March 28,

2018 granting Defendant World Wrestling Entertainment, Inc.’s Motion for



                                        3
         Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 4 of 7



Summary Judgment in Accordance with the Court’s March 24, 2017 Order (Dkt.

330).

        Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 160) granting in part and denying in part

Plaintiffs’ 141, 142 Motions to Compel Responses to Plaintiffs’ First Requests for

Production; and Order (Dkt. 144) granting in part and denying in part 122 Motion to

Compel Responses by Plaintiffs to Defendant’s Interrogatories and Requests for

Production.

        Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 117) granting 72 Motion to Dismiss; granting

82 Motion for Leave to File; and Order (Dkt. 116) granting in part and denying in

part Defendant’s 43 Motion to Dismiss the Second Amended Complaint brought by

Plaintiffs Singleton and LoGrasso; granting Defendant’s 64 Motion to Dismiss the

Amended Complaint of Plaintiff Haynes; denying as moot Defendant’s 64 Motion

to Dismiss the Haynes Complaint for Lack of Jurisdiction; granting Defendant’s 95

Motion to Dismiss the Amended Complaint of Plaintiffs McCullough, Sakoda and

Weise, entered in this action March 21 and March 22, 2016.

        In addition, the Plaintiffs in the above-named consolidated case hereby

appeal to the United States Court of Appeals for the Second Circuit from the Order

(Dkt. 107) ORDER PARTIALLY LIFTING STAY OF DISCOVERY; and Order (Dkt. 89)

granting Motion to Stay.

Dated: October 24, 2018.




                                         4
Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 5 of 7



                                  Respectfully Submitted,


                                  /s/ Konstantine W. Kyros____
                                  Konstantine W. Kyros, Esq.
                                  Bar No. ct30132
                                  KYROS LAW OFFICES
                                  17 Miles Road
                                  Hingham, MA 02043
                                  Telephone: (800) 934-2921
                                  Facsimile: 617-583-1905
                                  kon@kyroslaw.com

                                  Anthony M. Norris
                                  Kyros Law Offices
                                  17 Miles Road
                                  Hingham, MA 02043
                                  Telephone: 617.396.4159
                                  Facsimile: 617.583.1905
                                  anorris@kyroslaw.com

                                  S. James Boumil, Esq.
                                  BOUMIL LAW OFFICES
                                  120 Fairmount Street
                                  Lowell, Massachusetts 01852
                                  Telephone: (978) 458-0507
                                  SJBoumil@Boumil-Law.com

                                  Brenden P. Leydon, Esq.
                                  TOOHER WOCL & LEYDON LLC
                                  80 4th Street
                                  Stamford, Connecticut 06905
                                  Telephone: (203) 517-0456
                                  Facsimile: 203-324-1407
                                  BLeydon@tooherwocl.com

                                  Erica C. Mirabella, Esq.
                                  MIRABELLA LAW LLC
                                  132 Boylston Street, 5th Floor
                                  Boston, Massachusetts 02116
                                  Telephone: (617) 580-8270
                                  Facsimile: (617) 583-1905
                                  erica@mirabellaLLC.com

                                  R. Christopher Gilreath, Esq.
                                  GILREATH & ASSOCIATES

                              5
Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 6 of 7



                                  200 Jefferson Avenue, Suite 711
                                  Memphis, Tennessee 38103
                                  Telephone: (901) 527-0511
                                  Facsimile: (901) 527-0514
                                  chrisgil@sidgilreath.com

                                  Counsel for Plaintiff Appellants.




                              6
       Case 3:15-cv-01074-VLB Document 394 Filed 10/26/18 Page 7 of 7



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       7
